NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                     MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LIPSEY,                             Nos. 19-15612
                                                     19-16600
                Plaintiff-Appellant,
                                                D.C. No. 1:17-cv-00569-LJO-BAM
 v.

R. HERNANDEZ; et al.,                           MEMORANDUM*

                Defendants-Appellees,

and

REDDY, Dr.; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      In these consolidated appeals, Christopher Lipsey appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s summary judgment for failure to exhaust administrative

remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Lipsey failed

to exhaust his available administrative remedies as required by the Prison

Litigation Reform Act, and failed to raise a genuine dispute of material fact as to

whether administrative remedies were effectively unavailable to him. See Ross v.

Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (explaining that an inmate must

exhaust “such administrative remedies as are available” before bringing suit, and

describing limited circumstances in which administrative remedies are unavailable,

including when “prison administrators thwart inmates from taking advantage of a

grievance process through machination, misrepresentation, or intimidation”);

Williams, 775 F.3d at 1191 (a prisoner who does not exhaust administrative

remedies must show that “there is something particular in his case that made the

existing and generally available administrative remedies effectively unavailable to

him”).

      The district court did not abuse its discretion by denying Lipsey’s motions

for reconsideration because Lipsey failed to demonstrate any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63


                                          2                                   19-15612
                                                                              19-16600
(9th Cir. 1993) (standard of review and grounds for relief under Fed. R. Civ. P.

59(e) or 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Appellees’ opposed motion to strike portions of the opening brief and

attached exhibits (Docket Entry No. 21 in No. 19-15612; Docket Entry No. 20 in

No. 19-16600) is denied as unnecessary.

      AFFIRMED.




                                          3                                       19-15612
                                                                                  19-16600